Citation Nr: 9928216	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
left shoulder.

2.  Entitlement to an evaluation in excess of 30 percent for 
hypertensive heart disease.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1978 to November 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in Jackson, Mississippi, which granted, inter alia, 
entitlement to service connection for hypertension, and a 10 
percent evaluation was assigned (effective from December 1, 
1995).  By that same rating action, service connection for 
bursitis of the left shoulder was denied.  In April 1997, the 
veteran filed a notice of disagreement, which specifically 
challenged the assignment of the 10 percent rating for his 
service-connected hypertension, and the denial of service 
connection for bursitis of the left shoulder.  The RO 
furnished a Statement of the Case relative to both of these 
claims in April 1997.  The RO received the veteran's 
substantive appeal in September 1997.

In June 1998, the Board entered a decision which granted a 20 
percent evaluation for the veteran's service-connected 
tendinitis of the right shoulder.  The Board also remanded 
the appeal to the RO for further development of the record 
with respect to the issues of entitlement to service 
connection for bursitis of the left shoulder, and entitlement 
to an evaluation in excess of 10 percent for hypertension.

By a rating decision in January 1999, the RO continued the 
denial of service connection for bursitis of the left 
shoulder.  The RO also recharacterized the veteran's service-
connected disability as hypertensive heart disease, and 
granted a 30 percent evaluation for that disability 
(effective from December 1, 1995).  Inasmuch as the grant of 
30 percent evaluation is not the maximum benefit under the 
rating schedule, the issue concerning the disability 
evaluation assigned for the service-connected hypertensive 
heart disease remains in controversy and; hence, it is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board's 
appellate review will, therefore, be limited to the issues 
listed on the cover page of this decision.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"). 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, to 
the extent possible.  

2.  Competent medical evidence fails to establish that the 
left shoulder bursitis is related to military service.

3.  The veteran's service-connected hypertensive heart 
disease is characterized by an ejection fraction of 60 
percent, tricuspid regurgitation, a workload of 6 METs on the 
treadmill stress test that resulted in dyspnea and fatigue, 
and cardiac enlargement as suggested by electrocardiogram.


CONCLUSIONS OF LAW

1.  Competent medical evidence fails to demonstrate that the 
current left shoulder bursitis is related to an incident of 
military service.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for hypertensive heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.104, Diagnostic Code (DC) 7007 (effective through 
January 11, 1998), and as amended by 38 C.F.R. § 4.104, DC 
7007 (1998) (effective from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board acknowledges that the service 
medical records are incomplete.  In June 1998, pursuant to 
the Board's remand, the RO sought to secure through official 
channels the veteran's service medical records for the period 
of October 1978 to November 1995.  In July 1998, the RO also 
contacted the veteran and requested that he submit any 
treatment records that he may have.  In July 1998, the 
veteran submitted his Certification of Military Service for 
the period October 1974 to October 1978.  The claims folder 
contains Request for Information forms submitted in July and 
August 1998 to the National Personnel Records Center 
requesting a copy of induction physical examination and 
separation physical examination.  A routing and transmittal 
slip dated in August 1998 reflects "BIRLS indicates the 
following: SMRC 323".  A subsequent response received by the 
RO in January 1999 reflects that "meds are located at VARO 
#323".  The Board notes that VARO #323 is the number of the 
requesting RO.  Based on the foregoing search efforts, the 
Board finds that the RO has expended sufficient efforts to 
obtain the service medical records.  See Jolley v. Derwinski, 
1 Vet. App. 37, 39-40 (1990).  


I.  Service connection for the left shoulder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim for service 
connection for bursitis of the left shoulder is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a);  Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990)).  If the claim is not well-grounded 
claim, the appeal must fail and there is no duty to assist in 
developing the facts pertinent to this claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997); Morton v. West, 
12 Vet. App. 477 (1999) (per curiam).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The available service medical records in evidence reflect 
that the veteran complained of right shoulder pain as early 
as October 1994, there is no mention of left shoulder 
complaints.  The remainder of the service medical records are 
silent for a chronic left shoulder disability or left 
shoulder injury.  A separate physical profile dated in June 
1990 or 1995 "illegible year" reflects that the P-U-H-L-E-S 
for the upper extremities was "1".  The claims folder does 
contain a copy of the medical history completed for 
retirement conducted in May 1995.  The veteran reported on 
the report of medical history that he had a painful right 
shoulder.  An examining physician reviewed the report of 
medical history; and his comments were limited to the right 
shoulder.  The veteran reported at that time, he injured his 
right shoulder picking up a tire.  The retirement examination 
report reflects chronic shoulder pain without distinguishing 
the right or left.  The physical profile reflects a "1" for 
the upper extremities.

An August 1996 x-ray report from Singing River Radiology 
Group reflects no bony abnormalities are demonstrated of the 
left shoulder.

The August 1996 VA joints examination reflects that the 
veteran is right hand dominant.  The veteran reported that he 
had no recollection of any injury to account for the onset of 
the shoulder pain.  Reaching or working overhead worsens the 
pain in the shoulders.  He was taking no medications for his 
shoulders.  Discomfort was elicited on extremes of movement 
of the left shoulder.  The assessment was chronic tendinitis 
versus bursitis of both shoulders, right more symptomatic. 

Notwithstanding the reference to chronic shoulder pain in the 
retirement examination, associated with the right shoulder, 
the available service medical records are negative for 
complaints, treatment, or a diagnosis of a left shoulder 
condition.  The medical and clinical evidence post service is 
also negative for reference to a chronic left shoulder 
disability that is related to military service.  During the 
August 1996 VA examination, the veteran complained of chronic 
pain in both shoulders.  On examination, the shoulder had 
slight limitation of motion with complaints of increased pain 
on extremes of motion.  The examiner did not relate the 
current findings to the veteran's military service.  
Essentially, the only evidence of record that relates the 
veteran's complaints to military service are the veteran's 
statements.  See Espiritu v. Derwinski, 2 Vet.  App. 492, 494 
(1992) (lay statements as to medical diagnosis or causation 
are not competent); see Brewer v. West, 11 Vet. App. 228, 234 
(1998).  Without competent medical evidence of a current 
disability and nexus to service, the Board determines that 
the claim for entitlement to service connection for bursitis 
of the left shoulder is not well-grounded.  See Caluza, 
supra.  Accordingly, the claim is denied.

Further, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for left shoulder 
bursitis.  See Robinette v. Brown, supra. 



II.  A disability evaluation in excess of 30 percent for 
hypertensive heart disease

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Initially, the Board points out that disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific disabilities, 
according to the VA Schedule of Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.1.  Different 
diagnostic codes identify various disabilities.  38 C.F.R. 
Part 4.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).  
Otherwise, the lower rating will be assigned.  Id.  

By a November 1996 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
disability rating under Diagnostic Code 7101, effective 
December 1, 1995, the day following the veteran's separation 
from service.  The veteran perfected a timely appeal as to 
the rating.  During the pendency of the appeal, in January 
1999, the RO granted a 30 percent disability rating under 
Diagnostic Code 7005, effective from December 1, 1995.  The 
current disability rating was based on the amended diagnostic 
criteria for the cardiovascular system, which became 
effective on January 12, 1998.

In light of the foregoing, the Board notes that this case 
involves an appeal as to the initial rating of the veteran's 
hypertension, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Accordingly, the Board should consider 
the applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id.  

Before proceeding, the Board observes that on remand in 
January 1999, the RO changed the applicable Diagnostic Code 
from 7505 - arteriosclerotic heart disease to Diagnostic Code 
7007 - hypertensive heart disease (amended criteria) based on 
the most recent VA examination findings.  

As briefly mentioned, the veteran's hypertension is currently 
rated under Diagnostic Code 7007.  The Board points out that 
the VA Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to rating diseases of 
the heart.  See 62 Fed. Reg. 65,207 (1997).  Those 
provisions, which became effective January 12, 1998, replaced 
the rating criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7000-7123 (as in effect through January 11, 1998).  The 
amended rating criteria are sufficiently different from those 
in effect through January 11, 1998.  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to a veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOGCPREC 69-90 (55 Fed. Reg. 43254 (1990)).  
Thus, the veteran's claim for an initial higher rating for 
hypertension should be evaluated under both the old and the 
amended rating criteria to determine which version is most 
favorable to the veteran.

To warrant a 60 percent disability evaluation under 
Diagnostic Code 7007 of the old criteria for hypertensive 
heart disease, there must be marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat is beyond the 
midclavicular line, there is sustained diastolic 
hypertension, a diastolic pressure of 120 or more, which may 
later have been reduced, dyspnea on exertion, and more than 
light manual labor is precluded.  To warrant a 30 percent 
evaluation, there must be definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, and moderate 
dyspnea on exertion.  38 C.F.R. § 4.104, DC 7007 (1996) 
(Effective through January 11, 1998).  

To warrant a 60 percent disability rating under the amended 
criteria, there must be more than one episode of acute 
congestive heart failure in the past year, or; a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The current 30 percent disability rating is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (Effective on January 
12, 1998).  

In pertinent part, the service medical records in evidence 
reflect that in October and November 1990, the veteran 
manifest blood pressure readings of 142/109 and 154/112.  The 
veteran was referred for a consult.  A consult report is not 
associated with the claims folder.  Thereafter, the records 
reflect random blood pressure readings that fluctuated from 
138/85, 152/106, to 160/100.  The March 1995 chest x-ray 
conducted for retirement reflects that the pulmonary vessels 
were normal.  The cardiac size was within normal limits.  
There was no acute or focal cardiopulmonary disease seen.  An 
April 1995 emergency room entry reflects serial blood 
pressure readings of 150/110, 155/101, 170/116.  A chest x-
ray dated in April 1995 reflects rule out pneumonia, that the 
pulmonary vessels were normal, that the cardiac size was 
within normal limits, and there was no acute or focal 
cardiopulmonary disease that could be seen.  The retirement 
physical dated in May 1995 reflects by electrocardiogram a 
normal sinus rhythm with left axial deviation.  The 
retirement examination report reflects hypertension, that the 
blood pressure was 160/100 during an upper respiratory 
infection, and 110/85-post illness.  Internal medicine 
entries dated in June 1995 reflect blood pressure readings of 
180/113, 138/100, 132/96, and 129/94.  The veteran reportedly 
was on no medications in June 1995.  Thereafter, a physician 
relates probable hypertension (but superimposed normal 
readings cannot exclude white coat hypertension).  The 
veteran retired from military service in November 1995.  

In relevant part, the first post service records dated in 
July 1996 include an emergency room report.  The veteran 
complained of feet swelling for 1 week with a history of 
hypertension for 1 year.  The blood pressure on admission was 
191/119.  He presented with periorbital swelling, his 
bilateral breath sounds were clear, and he had no shortness 
of breath.  The veteran was begun on Normandy 20 milligrams 
slow intravenous push.  The blood pressure decreased to 
135/95 and 129/86.  He was discharged home on Normandy.  The 
problem list reflects hypertensive vascular disease and 
pseudo gout.  The July 1996 chest x-ray reflects that the 
lungs and cardiomediastinal silhouette were normal for the 
patient's age.  The electrocardiogram reflects normal sinus 
rhythm, left axis deviation, voltage criteria for left 
ventricular hypertrophy, ST elevation, and consider early 
repolarization, pericarditis, or injury.  The final 
assessment was abnormal electrocardiogram.  

The August 1996 VA hypertension examination reflects that the 
veteran was first diagnosed as hypertensive approximately 12 
years earlier.  He was initially treated with salt 
restriction and weight reduction.  Medication was started in 
August 1994.  The veteran complained of non-productive cough 
and occasionally had the sensation that he could not get his 
breath.  The sitting blood pressure was 157/96.  On physical 
examination, the lungs were clear to percussion and 
auscultation.  The heart was not clinically enlarged.  The 
heart tones were of good quality and of normal intensity.  
There were no murmurs.  There was no pitting edema of the 
lower extremities and the pulses were present and 
symmetrical.  The serial blood pressures were as follows: 
sitting 157/96; lying 160/100; and standing 158/98.  He 
medicated with Fosinopril.  The apex beat was not beyond the 
midclavicular line.  The electrocardiogram showed an 
incomplete right bundle branch block and voltage criteria for 
left ventricular hypertrophy.  The diagnosis was hypertensive 
vascular disease, benign, treated, poorly controlled.  The 
examiner added that the veteran was advised that his symptoms 
of cough and difficulty breathing could be a side-effect of 
his medication and was advised to see his attending 
physician.  

A September 1996 emergency room entry reflects serial blood 
pressure readings of 170/95, 127/82, 130/82.  His oxygen 
saturation was 97 percent.  The lungs were clear to 
auscultation.  The veteran was tachycardic without murmur.  
The veteran complained of increased pain and swelling of his 
feet.  The assessment was probable gout.

Treatment records dated in August 1997 reflect blood pressure 
readings of 146/110 in the left arm and 134/102 in the right 
arm.  On examination in August 1997, there was no jugular 
vein distention, the breath sounds were clear, and the heart 
had a regular rate without murmur or ectopy.  The assessment 
inter alia included hypertensive.  Medications were added to 
his treatment plan.  An October 1997 medical record reflects 
that the veteran was admitted for diabetes mellitus type II 
and hypertension.  On admission, his blood pressure was 
117/85 and his lungs were clear to auscultation bilaterally.  
The heart rate and rhythm was regular without murmur.  There 
was trace edema.  A November 1997 internal medicine entry 
reflects that the blood pressure was 118/75 and that the 
veteran worked for the post office.  A November 1997 chest x-
ray reflects that the heart size was normal and that the 
pulmonary vasculature was evenly distributed with no 
infiltrate, soft tissue nodule, or pleural effusion present.  
The impression was no acute disease.  A subsequent blood 
pressure reading was 111/77.  

Briefly, medical records dated in August 1998 and September 
1998 reflect that the veteran complained his blood pressure 
was up; the blood pressure reading was 141/56.  Blood 
pressure earlier that August morning was approximately 
160/100.  There was no shortness of breath, dyspnea on 
exertion, chest pain, orthopnea, abdominal pain, diaphoresis 
or pedal edema.  He complained of headache and blurred vision 
after the second Nifedipine.  The diagnosis was cephalalgia 
and probable viral syndrome.  The August 1998 chest x-ray 
revealed no acute infiltrate.  The heart, mediastinum, and 
diaphragm appeared normal.  The report reflects that there 
were no changes since 1996.  The electrocardiogram reflects 
normal sinus rhythm, left anterior fascicular block, high QRS 
voltage, probable early repolarization pattern, and abnormal 
electrocardiogram.  Thereafter, the veteran was admitted for 
febrile illness and renal failure.  The blood pressure on 
admission was 147/84 and thereafter, 152/102.  A September 
1998 electrocardiogram reflects sinus tachycardia, left 
anterior fascicular block, abnormal electrocardiogram, and 
late transition. 

The December 1998 VA examination reflects complaints of 
dyspnea, especially on exertion and with climbing up stairs.  
On level ground, he can only walk one block before he gets 
dyspneic.  He complained of sharp chest pains located on the 
right chest with nausea, lasting from minutes to an hour.  He 
medicated with Glucotrol, Adalat, Allopurinol, Colchicine, 
and Probenecid.  He claimed fluctuating blood pressure 
despite the Adalat.  On physical examination, the blood 
pressure was 160/105.  There was no jugular vein distention 
and no bruits.  The chest was clear to auscultation.  The 
cardiovascular examination revealed a normal S1, S2, and S4 
heard on the apex.  There were no murmurs or rubs.  The point 
of maximal impulse was difficult to evaluate because of the 
obesity.  The abdomen was non-tender and non-distended.  The 
extremities revealed normal pulses and no edema.  The veteran 
underwent a treadmill stress test, on which he did 6 METs, 
the equivalent of 4-4 1/2 minutes of exercise.  The stress 
level was adequate and the stress was negative for ischemia 
by electrocardiogram.  The function capacity was limited, 
however.  He had no chest pain but fatigue and shortness of 
breath during the stress test.  The echocardiogram revealed a 
normal AV size with LDH and an ejection fraction of 60%.  The 
left atrium, right atrium, and RV size were normal.  There 
was no pericardial effusion.  There was trivial tricuspid 
regurgitation with an estimated P/A systolic pressure of 32-
mm mercury.  There was nonspecific thickening of the mitral 
valve leaflets.  By chest x-ray, the heart, mediastinum, and 
diaphragm appeared normal.  An electrocardiogram revealed 
evidence of left fascicular block and moderate voltage 
criteria for left ventricular hypertrophy.  The examiner 
reported that the results support the diagnosis of 
hypertensive heart disease.  

A March 1999 VA medical record entry for an unrelated 
condition reflects blood pressure of 151/71.  

The record clearly supports a finding of fluctuating blood 
pressures during and since military service, evidencing 
diastolic readings of 100 or more.   Based on the evidence of 
record, at most, the record shows that the veteran has 
symptoms that characterize a 30 percent evaluation under both 
the old and amended criteria of Diagnostic Code 7007.  The 
Board observes that the medical data indicate that the 
veteran experiences dyspnea and fatigue after 4-4 1/2 minutes 
of the treadmill stress test or 6 METs.  The Board emphasizes 
that evidence of record, including the December 1998 VA 
examination report, reflects that the veteran has a blood 
pressure of 160/105, no ischemia by stress test, an ejection 
fraction of 60 percent per echocardiogram, tricuspid 
regurgitation, non-specific thickening of the mitral valve 
leaflets, normal heart, mediastinum, and diaphragm, and 
fluctuating blood pressures despite Adalat.  The recent 
echocardiogram revealed again voltage criteria suggestive of 
left ventricular hypertrophy that was originally noted in 
1996.  Moreover, the Board notes that these same findings are 
also suggestive of an enlargement of the heart, diastolic 
hypertension of 100 or more, and dyspnea on exertion, which 
more nearly approximates a disability picture for a 30 
percent evaluation under the old criteria.  38 C.F.R. § 4.7.  
Therefore, the Board determines that a 30 percent evaluation 
for the veteran's hypertensive heart disease is warranted 
under the old and amended schedular criteria of Diagnostic 
Code 7007.

Based on the findings as described above, the veteran's 
hypertension heart disease is not clinically characteristic 
of diastolic pressures predominantly 120 or more and 
moderately severe symptoms to warrant a 40 percent evaluation 
under the old or amended criteria of Diagnostic Code 7101.  
The Board notes that the old and amended criteria of 
Diagnostic Code 7005 is not applicable in this case, as the 
evidence of record reflects a current diagnosis of 
hypertensive heart disease and not arteriosclerotic heart 
disease.

Furthermore, the evidence of record does not reflect that a 
60 percent disability evaluation is not warranted under the 
new criteria of Diagnostic Code 7007, as the veteran has not 
presented with congestive heart failure, a workload of 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Moreover, the medical evidence of record is not 
reflective of marked enlargement of the heart, which has been 
confirmed by roentgenogram, or other symptomatology, which 
precludes more than light manual labor, as required for a 
rating in excess of 30 percent under old criteria of 
Diagnostic Code 7007.

In the October 1997 and May 1999 supplemental statements of 
the case, the RO noted that consideration of 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) had been given, but that the case was 
not considered so unusual as to warrant referral to the 
Director, Compensation and Pension, for a higher rating on an 
extraschedular basis because the evidence did not show marked 
interference with employment or frequent medical care due to 
the service connected condition.  Moreover, it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  However, as regards 
the criteria for a total rating based unemployability, the 
record reflects that the veteran is currently employed as a 
mail carrier.  As a result, the provisions of section 4.16(b) 
are not for application in this case.

As to the disability picture presented in this case, the 
Board determines that the disability picture is not so 
unusual or exceptional, with such related factors as frequent 
periods of hospitalization or marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  The Board observes that the information of record 
indicates that the veteran's current occupation is that of a 
mail carrier, and he contends that his service-connected 
hypertensive heart disease affects his employment status.  
Clearly, due to the nature and severity of the veteran's 
service connected heart disability, interference with the 
veteran's employment status is foreseeable.  However, the 
Board finds that the record does not reflect frequent periods 
of inpatient care for the service-connected disability at 
issue, nor interference with his employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the record does 
not present an exceptional case where the 30 percent rating 
assigned for the veteran's heart disability is found to be 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of the 30 percent for 
the service-connected hypertensive heart disease is not 
warranted.

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a veteran of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extra-schedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Service connection for bursitis of the left shoulder is 
denied.

An evaluation in excess of 30 percent for hypertensive heart 
disease is denied.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

